Title: To James Madison from St. George Tucker, 27 January 1813
From: Tucker, St. George
To: Madison, James


Dear Sir,
Williamsburg January 27. 1813.
I have this moment concluded an official Letter to the Secretary of State, notifying my Acceptance of the Commission which by your direction was sent to me from his office the last week. In that Letter I took the Liberty of offering you my respectful acknowledgements for what I deemed a testimonial of your approbation and Confidence; but the sense I entertain of your Conduct on this Occasion will not permit me to rest satisfied with such an acknowledgement: Permit me to look upon this occurrence as an unequivocal mark of your friendship, also. In that light, believe me, Sir, I have more pleasure in recieving it, than I could derive either from the Honors or Emoluments of the office. Of the former I was not ambitious; of the latter I was not in the least desirous. I had retired, as I thought, forever, from a public station, & from public notice. Among the Inducements which I have to emerge from my obscurity, the Idea that in so doing I should manifest a respect for your opinion, & good Wishes, holds a distinguish’d place.
I beg you Sir to accept this friendly expression of my feelings towards you in good part; and with it my most sincere Wishes for the health of yourself & Mrs. Madison (to whom be pleased to offer my respectful Compliments) and for your mutual happiness; added to my fervent prayers for the honourable Issue of your patriotic Endeavours to advance & preserve the honor and Interests of our common Country. I am with sincere respect & friendship, Dear Sir, your most obedt. Servt.
St: G: Tucker
